Exhibit 10.15

SALE OF ACCOUNTS FACTORING AND SECURITY AGREEMENT

This factoring agreement (“Agreement” as defined below) is made and shall be
deemed effective this 26 day of February, 2003 (the “Effective Date”) made by
and between MediaBin, Inc. (“Seller”) whose form of business is a Corporation,
whose office for the conduct of business is located at 7 Piedmont Center, Suite
600, Atlanta, GA 30305, and The Hamilton Group (Delaware), Inc. (“Factor”), a
Delaware corporation with offices at P.O. Box 352, North Syracuse, New York
13212, which entities are hereafter occasionally referred to as the Parties.

Section 1.1    Definitions. For the purposes of this Agreement:

“Account(s)” means a (i) right to payment of a monetary obligation, whether or
not earned by performance, for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, or for services rendered or to be
rendered, (ii) for a policy of insurance who’s coverage can reasonably be
construed to be related to Accounts, (iii) for a policy of insurance who’s
coverage can be reasonably construed to be related to the Seller’s acts, or
failure to act, which in turn proves injurious to Factor (including but not
limited to insurance for employee fraud, theft, dishonesty, etc.), including
(iv) all of Seller’s rights to returned goods and rights of stoppage in transit,
replevin and reclamation as an unpaid vendor.

“Account Debtor” or “Customer” means any Person who is obligated on an invoice
or other Receivable.

“Advance” means amounts advanced by Factor to the Seller under this Agreement.

“Agreement” means this Agreement, including the Exhibits and any Schedules
hereto, and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.

“Application” means each application made by Seller in connection with this
Agreement.

“Avoidance Claim” means any claim that any payment received by Factor from or
for the account of an Account Debtor is avoidable under the Bankruptcy Code or
any other debtor relief statute.

“Collateral” means and includes all of the Sellers’ right, title and interest in
and to each of the following goods and personal property, wherever located, and
whether now owned or hereafter acquired including: (a) Accounts (whether or not
purchased), (b) Chattel Paper, instruments, including promissory notes,
Documents, Electronic Chattel Paper each of which directly relate to Accounts,
(c) all files, customer lists, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the Accounts, Collateral or any Account Debtor or showing
the amounts thereof or payments thereon or otherwise necessary or helpful in the
realization thereon or the collection thereof, (d) any letter of credit,
guarantee, claims, security interest or other security held by or granted to
Seller to secure payment by an Account Debtor of any of the Receivables, (e) all
cash deposited with the Factor or any parent, affiliate or subsidiary thereof or
which the Factor is entitled to retain or otherwise possess as collateral
pursuant to the provisions of this Agreement or any Security Agreement, and (f)
any and all cash and non-cash proceeds of the foregoing (including, but not
limited to, any claims to any items referred to in this definition and any
claims against third parties for loss of, damage to or destruction of any or all
of the Collateral or for proceeds payable under or unearned premiums with
respect to policies of insurance) in whatever form.

“Credit Approval(s) and Credit Approved” means, with regard to a Purchase
Account, that Factor has accepted the risk of nonpayment as specified under the
terms and conditions of this Agreement and with regard to the specific Purchased
Accounts for which written credit approval has been given. If a customer, after
receiving and accepting the delivery of goods or services (subject to all
warranties herein) for which






--------------------------------------------------------------------------------

Factor has given written Credit Approval, fails to pay a Purchased Account when
due, and such nonpayment is due solely to financial inability to pay, Factor
shall bear the loss associated with the percentage of advance made in accordance
with paragraph 3(d), subject to the terms and provisions stated herein. If
nonpayment is due to any reason besides financial inability to pay, however,
Factor shall not be responsible, unless nonpayment results from the misconduct
of the Factor. Specifically, Factor shall not be responsible for any nonpayment
of a Credit Approved Purchased Account: (a) because of the assertion of any
claim or dispute by a customer for any reason whatsoever, including, without
limitation, dispute as to price, terms of sales, delivery, quantity, quality, or
other, or the exercise of any counterclaim or offset (whether or not such claim,
counterclaim or offset relates to the specific Purchased Account); (b) where
nonpayment is a consequence of enemy attack, civil commotion, strikes, lockouts,
the act or restraint of public authorities, acts of God or force majeure; or (c)
if any representation or warranty made by Seller to Factor in respect of such
Purchased Account has been breached whether intentionally or unintentionally.
The assertion of a dispute by a customer shall have the effect of negating any
Credit Approval on the affected Purchased Account(s) and such Purchased
Account(s) shall be at Full Recourse until paid or otherwise cleared from
Factor’s books.

“Date of Collection” means the date a check, draft or other item representing
payment on an invoice is received in the lockbox of Factor.

“Default” and “Event of Default” means any of the events specified in Paragraph
12 of this Agreement.

“Dispute or Disputed Account” means any claim, whether or not provable, bona
fide, or with or without support made by an Account Debtor as a basis for
refusing to pay a Purchased Account, either in whole or in part, including, but
not limited to, any contract dispute, charge back, credit, right to return
goods, or other matter which diminishes or may diminish the dollar amount or
timely collection of such Account.

“Financial Inability to Pay” means an Account Debtor’s insolvency such that the
value of its assets are exceeded by its fixed, liquidated and non-contingent
liabilities.

“Financing Statement” means each Uniform Commercial Code financing statement
executed and delivered by the Seller to the Factor, naming the Factor as secured
party and the Seller as debtor, in connection with this Agreement.

“Full Recourse” means those Purchased Accounts where Factor has not issued
Credit Approval and has not accepted or assumed the credit risk of a Purchase
Account.

“GAAP” means generally accepted accounting principles as recognized in the
United States (US GAAP) consistently applied and maintained throughout the
period indicated and consistent with the prior financial practice of the Person
referred to.

“Lien” means, as applied to the property of any Person, the filing of, or any
agreement to give, any financing statement under the UCC or its equivalent in
any jurisdiction.

“Misdirected Payment Fee” means ten percent (10%) of the amount of any payment
on account of a Purchased Account which has been received by Seller and not
delivered in kind to Factor within two business days following the date of
receipt by Seller or the sum of $1,000.00, whichever is greater, to compensate
Factor for the additional administrative expenses that are likely to be incurred
as a result of a breach.

“Net Invoice Amount” means the invoice amount of the Purchased Account, less
returns (whenever made), all selling discounts (at Factor’s option, calculated
on shortest terms), and credit or deductions of any kind allowed or granted to
or taken by the customer at any time.






--------------------------------------------------------------------------------

“New Factoring Proposal” means any written commitment Seller may receive during
the Term of this Agreement from a third party to provide financing or factoring
to Seller, which commitment Seller intends to accept.

“Obligations” means all present and future obligations owing by Seller to Factor
whether or not for the payment of money, whether or not evidenced by any note or
other instrument, whether direct or indirect, absolute or contingent, due or to
become due, joint or several, primary or secondary, liquidated or unliquidated,
secured or unsecured, original or renewed or extended, whether arising before,
during or after the commencement of any Bankruptcy Case in which Seller is a
Debtor, including but not limited to any obligations arising pursuant to letters
of credit or acceptance transactions or any other financial accommodations.

“Person” means an individual, corporation, partnership, association, trust or
unincorporated organization or a government or any agency or political
subdivision thereof.

“Purchased Account(s)” means an Account which is deemed acceptable for purchase
as determined by Factor in the exercise of its reasonable sole credit or
business judgment and for which Factor has made payment of the sum specified in
paragraph 2(a) below constituting Factor’s acceptance of an Account.

“Purchase Price” means the price that Factor pays Seller for each Purchased
Account which price shall equal the Net Invoice Amount less Factor’s factoring
commission.

“Reserve “ means a bookkeeping entry on the books of the Factor representing an
unpaid portion of the Purchase Price, maintained by Factor to ensure Seller’s
performance with the provisions hereof.

“Required Reserve Amount” means the Reserve Percentage multiplied by the unpaid
balance of all Purchased Accounts.

“Reserve Percentage” means twenty percent (20%) of the face amount of the
Purchased Accounts and as such percent may change in accordance herewith.

“Reserve Shortfall” means the amount by which the Reserve is less than the
Required Reserve Amount.

“Security Interest” means the Liens of Factor on and in the Collateral affected
hereby or pursuant to the terms hereof or thereof.

“Schedule of Accounts” - a form supplied by Factor from time to time wherein
Seller lists those Accounts it requests Factor purchase under the terms of this
Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

Section 1.2    Other Referential Provisions.

(a)       All terms in this Agreement, the Exhibits and Schedules hereto shall
have the same defined meanings when used in any other Loan Documents, unless the
context shall require otherwise.

(b)      Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.






--------------------------------------------------------------------------------

(c)       All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.

(d)      The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provisions of this Agreement.

(e)       Titles of Articles and Sections in this Agreement are for convenience
only, do not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, Subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or sub clause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.

(f)       Each definition of a document in this Agreement shall include such
document as amended, modified, supplemented or restated from time to time in
accordance with the terms of this Agreement.

(g)      Except where specifically restricted, reference to a party to this
Agreement includes that party and its successors and assigns.

(h)      The terms accounts, chattel paper, documents, instruments, general
intangibles and inventory, as and when used (without being capitalized) in this
Agreement shall have the meanings given those terms in the UCC.

Section 1.3 Exhibits and Schedules. All Exhibits and Schedules attached hereto
are by reference made a part hereof.

Section 2.      Purchase & Sale of Accounts.

Seller hereby offers to sell, assign, transfer, convey and deliver to Factor, as
absolute owner, in accordance with the procedure detailed herein, all of
Seller’s right, title and interest in and to Seller’s Accounts as presented from
time to time on Assignment Schedule(s) of Accounts.

Factor shall remit the funds to the Seller as provided under this Agreement via
ACH transfer as provided below:

(i)       For Purchased Accounts, the Purchase Price less Required Reserve
Amount within one business day of receipt of a complete Assignment Statement of
Accounts from Seller, for which Factor approves the credit of the debtor, and
for which the Factor has successfully completed its verification procedures; and

(ii)      For all cash received and due to Seller, within three (3) business
days of receipt by Factor.

(a)       All Accounts shall be submitted to Factor on a Schedule of Accounts
listing each Account separately. The Schedule of Accounts shall be in the form
attached hereto as Schedule “1(a),” and shall be signed by Seller’s Chief
Executive Officer, Chief Financial Officer or Controller whose identity and
title will periodically be updated via delivery to Factor of Seller’s Incumbency
Agreement(s). At the time the Schedule of Accounts is presented, Seller shall
also deliver to Factor one copy of an invoice for each Account together with
evidence of shipment, furnishing and/or delivery of the Goods or rendition of
service(s).

(b)       Any and all Purchased Accounts shall be purchased on either a Credit
Approved or with Full Recourse basis. In the absence of written Credit Approval,
each Purchased Account shall be purchased at Full Recourse. No verbal Credit
Approvals may be relied upon. Credit






--------------------------------------------------------------------------------

Approval(s) may be withdrawn, either orally or in writing, in Factor’s
discretion at any time if, in Factor’s reasonable opinion, a Customer’s credit
standing becomes impaired before actual delivery of goods or rendering of
services. Credit Approval(s) shall be limited to the specific terms and amounts
indicated, and, notwithstanding any information subsequently provided to Seller
by Factor, such Credit Approval(s) are automatically rescinded and withdrawn if
the terms of sale vary from the terms approved by Factor, or if the terms of
sale are changed by Seller without Factor’s written Credit Approval on the new
terms, or if the Purchased Account is not assigned to Factor within thirty (30)
days from the date of issuance or are past due, (whichever shall so first
occur).

(c)       With regard to sales without Credit Approval or in excess of any
Credit Approvals to any given Customer, Seller agrees that any payments or
credits applying to any Account owing by such Customer will be applied: first,
to any Credit-Approved Purchased Accounts outstanding on Factor’s books; second,
to any Full Recourse Purchased Accounts outstanding on Factor’s books; and,
third, to any Accounts outstanding on Seller’s books. This order of payment
applies regardless of the respective dates the sales occurred and regardless of
any notations on payment items.

(d)       If Factor fails to collect a Purchased Account within 90 days of its
due date, or 120 days from its creation (whichever shall sooner occur) for which
Credit Approval has been given, and Factor fails to collect such Purchased
Account solely to the customer’s financial inability to pay, Seller shall not be
liable to Factor for the Advance Amount of such Purchased Account. If Factor
fails to collect a Purchased Account(s) within 90 days of its due date, or 120
days from its creation (whichever shall sooner occur) for any reason other than
the customer’s stated Financial Inability to Pay, Seller shall promptly
repurchase such Purchased Account(s) from Factor for an amount equal to its
applicable Purchase Price plus all fees due Factor up to and including the date
of repurchase. Any Purchased Account for freight, samples, or miscellaneous
sales (including, without limitation, the sale of goods and/or in quantities not
regularly sold by Seller) is always assigned to Factor at Full Recourse,
notwithstanding any written Credit Approval from Factor. At its option, Seller
may repurchase any Purchased Account(s) from Factor by paying to Factor an
amount equal to the Purchased Account’s Purchase Price plus all applicable fees
due Factor up to and including the date of repurchase.

(e)       Factor shall have no liability of any kind for declining or refusing
to give, or for withdrawing, revoking, or modifying, any Credit Approval
pursuant to the terms of this Agreement, or for exercising or failing to
exercise any rights or remedies Factor may have under this Agreement or
otherwise. In the event Factor declines to give Credit Approval on any order
received by Seller from a Customer and in advising Seller of such decline Factor
furnishes Seller with information as to the credit standing of the Customer,
such information shall be deemed to have been requested of Factor by Seller and
Factor’s advice containing such information is recognized as a privileged
communication. Seller agrees that such information shall not be given to
Seller’s Customer or to Seller’s sales representative(s). If necessary, Seller
shall merely advise its Customer(s) that credit has been declined on the account
and that any questions should be directed to Factor. Each Full Recourse
Account(s) assigned to and purchased by Factor is with full recourse to Seller
and at Seller’s sole credit risk. Factor shall have the right to charge back to
Seller’s Reserve the amount of such Full Recourse Receivables at any time and
from time to time either before or after their maturity. Seller agrees to pay
Factor upon demand the full amount thereof, together with all expenses actually
and reasonably incurred by Factor up to the date of such payment, including
actual and reasonable attorney’s fees in attempting to collect or enforce such
payment or payment of such Account(s)s. Factor’s Credit Approval shall only
begin after the first $5,000 of all Purchased Accounts relating to each Account
Debtor. For purposes of determining Factor’s Credit Approval hereunder, the
Purchased Account(s) balance due Factor from any given customer shall be
calculated as the aggregate amount owed by that Customer less any credits to
which such Customer may be entitled, and is not to be construed to mean
individual invoices owed by that customer.






--------------------------------------------------------------------------------

3.        Purchase Price and Commissions.

(a)       The Purchase Price that Factor shall pay to Seller for each Purchased
Account shall equal the Net Invoice Amount thereof less Factor’s factoring
commission, as specified below in paragraph 3(e). No discount, credit, allowance
or deduction with respect to any Purchased Account, unless shown on the face of
an invoice, shall be granted or approved by Seller to any Customer without
Factor’s prior written consent.

(b)      The Purchase Price (as computed above), less (i) any Required Reserve
Amount or credit balance that Factor, in Factor’s sole reasonable discretion,
determines to hold, (ii) moneys remitted, paid, or otherwise advanced by Factor
to Seller, and (iii) any other charges provided for by this Agreement, shall be
payable by Seller to Factor on the Date of Collection.

(c)       Factor shall be entitled to withhold a Required Reserve Amount, and,
with notice to Seller, may revise the Required Reserve or Reserve Percentage at
any time and from time to time if Factor deems it reasonably necessary to do so
in order to protect Factor’s interests. In no event shall Seller permit a
Reserve Shortfall to occur. Factor may charge against the Required Reserve any
amount for which Seller may be obligated to Factor at any time under the terms
of this Agreement, including but not limited to the repayment of any over
advance, any damages actually suffered by Factor as a result of Seller’s breach
of any provision of paragraph 6 hereof (whether intentional or unintentional),
any adjustments due and any attorneys’ fees, costs and disbursements due. Seller
recognizes that the Required Reserve represents bookkeeping entries only and not
cash funds. It is further agreed that with respect to the balance in the
Required Reserve, Factor is authorized to withhold such payments and credits
otherwise due to Seller under the terms of this Agreement for reasonably
anticipated claims. In addition, Factor shall also have the right to revise,
without giving prior notice to Seller, the amount of the Reserve Percentage as
Factor may deem necessary from time to time to adequately satisfy reasonably
anticipated obligation(s) Seller may owe Factor. If an Event of Default has
occurred and is continuing, or, in the event Seller shall cease selling Accounts
to Factor, Factor shall not pay the amount in the Required Reserve until all
Accounts listed on all Schedules of Accounts have been collected or Factor has
determined, in its sole reasonable discretion, that it will make no further
efforts to collect any Accounts and all sums due Factor hereunder have been
paid.

(d)      In Factor’s sole discretion, in accordance with the terms of this
Agreement, Factor may from time to time advance to Seller against the Purchase
Price of Purchased Accounts purchased by Factor hereunder, sums up to eighty
percent (80%) of the aggregate Purchase Price of Purchased Accounts outstanding
at the time any such advance is made, less: (1) Any such Purchased Accounts that
are in dispute; (2) any such Purchased Accounts that are not credit approved;
and (3) any fees, actual or estimated, that are chargeable to the Reserve. Any
advance shall be payable on demand and shall bear interest at the rate set forth
in subparagraph (e) below from the date such advance is made until the date
Factor would otherwise be obligated hereunder to pay the Purchase Price of the
Purchased Account(s) against which such advance was made.

(e)       For Factor’s services hereunder, Seller shall pay and Factor shall be
entitled to receive a factoring commission equal to .000948 of the Purchased
Account (0.0948%) a day which sum shall commence on the day of funding and shall
continue to accrue until the date payment is received. Factoring commissions
shall be chargeable to Seller’s Required Reserve. The minimum factoring
commission on each invoice or credit memo shall be the greater of 15 days of fee
as defined herein, or Five Dollars ($5.00).

(f)       It is the intention of the parties hereto that the transactions
contemplated hereby shall constitute a true purchase and sale of Account(s)
under the Uniform Commercial Code as in effect in the State of New York.






--------------------------------------------------------------------------------

4.        Transfer. Upon Factor’s acceptance of each Purchased Account, Factor
shall be the sole owner and holder of such Purchased Account. Seller hereby
sells, transfers, conveys and assigns to Factor all of its right, title and
interest in and to each Purchased Account effective at the time of acceptance
thereof by Factor. Seller agrees to execute and deliver to each Account Debtor
obligated under an Account and/or a Purchased Account such written notice of
sale of the Purchased Account as Factor may reasonably request.

5.        Accounting Information. Factor will provide Seller with information on
the Purchased Accounts and a monthly reconciliation of the factoring
relationship relating to billing, collection and account maintenance such as
aging, posting, error resolution and mailing of statements. All of the foregoing
shall be in a format and in such detail, as Factor, in its sole reasonable
discretion, deems appropriate. Factor’s books and records shall be admissible in
evidence without objection as prima facie evidence of the status of the
Purchased and non-purchased Accounts and Required Reserve between Factor and
Seller.

6.        Seller’s Representations and Covenants. Seller, as well as each of
Seller’s principals, represent, warrant and covenant to Factor that:

(a)       Seller is a registered organization such that it is an organization
organized solely under the law of a single state and as to which the state must
maintain a public record showing the organization to have been organized; that
Seller is duly organized, validly existing and in good standing under the laws
of the state of its incorporation and has duly filed its Amended and Restated
Articles of Incorporation and is qualified and authorized to do business and is
in good standing in all states in which such qualification and good standing are
necessary or desirable. The execution, delivery and performance by Seller of
this Agreement do not and will not constitute a violation of any applicable law,
violation of Seller’s articles of incorporation or bylaws or any material breach
of any other document, agreement or instrument to which Seller is a party or by
which Seller is bound. The Agreement is a legal, valid and binding obligation of
Seller enforceable against it in accordance with its terms.

(b)       Immediately prior to the execution and at the time of delivery of each
Schedule of Account, Seller is the sole owner and holder of each of the Accounts
described thereon and that upon Factor’s acceptance of each Purchased Account;
it shall become the sole owner and holder of such Purchased Account(s).

(c)       No Account shall be subject to any lien, encumbrance, security
interest or other claim of any kind or nature. Seller will not factor, sell,
transfer, pledge or give a security interest in any of its Accounts to anyone
other than Factor. There are no financing statements now on file in any public
office covering any Collateral of Seller of any kind, real or personal, in which
Seller is named in or has signed as the debtor, except the financing statement
or statements filed or to be filed in respect of this Agreement or those
statements now on file that have been disclosed in writing by Seller to Factor
as reflected on a Schedule attached hereto. Seller will not execute any
financing statement granting an interest in the Collateral, in favor of any
other Person, except Factor, during the Term of this agreement.

(d)       The amount of each Account is due and owing to Seller and represents
an accurate statement of a bona fide sale, delivery and acceptance of goods or
performance of service by Seller to or for an Account Debtor. The terms for
payment of Purchased Accounts are thirty (30) days from date of invoice and the
payment of such Purchased Accounts is not contingent upon the fulfillment by
Seller of any further performance of any nature whatsoever. Each Account
Debtor’s business is solvent to the best of Seller’s knowledge.






--------------------------------------------------------------------------------

(e)       To the best of Seller’s actual knowledge, there are and shall be no
set-offs, allowances, discounts, deductions, counterclaims, or disputes with
respect to any Purchased Account, either at the time it is accepted by Factor or
prior to the date it is to be paid. Seller agrees to inform Factor in writing
immediately upon learning that there exists any Account, which is subject to a
Dispute. Seller shall accept no returns and shall grant no allowance or credit
to any Account Debtor without notice to and the prior written approval of
Factor. Seller shall provide to Factor for each Account Debtor who is indebted
on an Account that has been purchased, immediate written notification in a form
and substance satisfactory to Factor itemizing all such returns and allowances
made with respect to such Accounts and at Factor’s option a check (or wire
transfer) payable to Factor for the amount thereof or in Factor’s sole and
exclusive discretion, Factor may accept the issuance of a Credit Memo and apply
same to Seller’s Required Reserve.

(f)       The address set forth in the salutary paragraph of this Agreement is
Seller’s mailing address, its chief executive office, principal place of
business and the office where all of the books and records concerning the
Purchased Accounts are maintained which shall not be changed without giving
thirty (30) days prior written notice to Factor.

(g)       Seller shall maintain its books and records in accordance with GAAP
and shall reflect on its books the absolute sale of the Purchased Accounts to
Factor. Seller shall furnish Factor, upon request, such information and
statements, as Factor shall request from time to time regarding Seller’s
business affairs, financial condition and results of its operations. Without
limiting the generality of the foregoing, Seller shall provide Factor, within
ninety (90) days after the end of each of Seller’s fiscal years, annual
financial statements and such certificates relating to the foregoing as Factor
may request including, without limitation, a monthly certificate from the
president and chief financial officer of Seller stating whether any Events of
Default have occurred and stating in detail the nature of the Events of Default.
Seller will furnish to Factor upon request a current listing of all open and
unpaid accounts payable and Accounts, and such other items of information that
Factor may deem necessary or appropriate from time to time. Unless otherwise
expressly provided herein or unless Factor otherwise consents, all financial
statements and reports furnished to Factor hereunder shall be prepared and all
financial computations and determinations pursuant hereto shall be made in
accordance with GAAP, consistently applied.

(h)       Seller has paid and will pay all taxes and governmental charges
imposed with respect to sale of goods and furnish to Factor upon request
satisfactory proof of payment and compliance with all federal, state and local
tax requirements.

(i)        Seller will promptly notify Factor of (i) the filing of any lawsuit
against Seller involving amounts greater than $10,000.00, and (ii) any
attachment or any other legal process levied against Seller.

(j)        The Application made or delivered by or on behalf of Seller in
connection with this Agreement, and the statements made therein are true and
correct in all material respects at the time that this Agreement is executed.
Seller shall promptly deliver to Factor future copies of all material
correspondence concerning Seller’s current or prospective financial condition
that is reported to the United States Securities and Exchange Commission.

(k)       Funds paid to Seller under this Agreement shall be exclusively used
for business related purposes of Seller. In no event shall the funds paid to
Seller hereunder be used directly or indirectly for personal, family, household
or agricultural purposes.

(l)        Seller does business under no trade or assumed names except as
indicated below:

(None)






--------------------------------------------------------------------------------

(m)      Any invoice or written communication that is issued by Seller to Factor
in any form of transmission including email, facsimile transmission or otherwise
is a duplicate of the original.

(n)       Any electronic communication of data, whether by e-mail, tape, disk,
or otherwise, Seller remits or causes to be remitted to Factor shall be
authentic and genuine.

7.        Notice of Purchase. Seller shall execute and deliver to Factor and/or
file at such times and places as Factor may designate such financing statements,
continuations and amendments thereto as are necessary or desirable to give
notice of Factor’s purchase of the Purchased Accounts under the Uniform
Commercial Code in effect in any applicable jurisdiction and Factor’s security
interest in Seller’s Collateral as provided in paragraph 8 below.

8.        Collateral. In order to secure the payment of all indebtedness and
obligations of Seller to Factor, whether presently existing or hereafter
arising, Seller hereby grants to Factor a security interest in and lien upon all
of Seller’s right, title and interest in and to all of Seller’s Collateral.
Seller agrees to comply with all appropriate laws in order to perfect Factor’s
security interest in and to the Collateral, to execute any financing statements,
continuations thereof, amendments thereto or additional documents as Factor may
require. The occurrence of any Event of Default shall entitle Factor to all of
the default rights and remedies (without limiting the other rights and remedies
exercisable by Factor either prior or subsequent to an Event of Default)
including those available to a secured party under the Uniform Commercial Code
in effect in any applicable jurisdiction.

9.        Collection.

(a)       Seller shall notify all Account Debtors and take other necessary or
appropriate means to insure that all of Seller’s Account(s), whether or not
purchased by Factor, shall be paid directly to Factor at the remittance address
set forth below. Factor shall have the right at any time, either before or after
the occurrence of an Event of Default and without notice to Seller, to notify
any or all Account Debtors of the assignment to Factor and to direct such
Account Debtors to make payment of all amounts due or to become due to Seller
directly to Factor.

(b)       Factor, as the sole and absolute owner of the Purchased Accounts,
shall have the sole and exclusive power and authority to collect each such
Purchased Account, through legal action or otherwise, and Factor may, in its
sole discretion, settle, compromise, or assign (in whole or in part) any of such
Purchased Accounts, or otherwise exercise, to the maximum extent permitted by
applicable law, any other right now existing or hereafter arising with respect
to any of such Purchased Accounts. If Seller receives payment of all or any
portion of any of such Purchased Accounts or any other Account, Seller shall
notify Factor immediately and shall hold all checks and other instruments so
received in trust for Factor and shall deliver to Factor such checks and other
instruments without delay.

10.      Payments Received by Seller. Should Seller receive payment of all or
any portion of any Purchased Account, Seller shall immediately notify Factor of
the receipt of the payment, hold said payment in trust for Factor separate and
apart from Seller’s own property and funds, and shall deliver said payment to
Factor without delay in the identical form in which received. Should Seller
receive any check or other payment instrument with respect to a Purchased
Account or after default any Account and fail to surrender and deliver to Factor
said check or payment instrument within two (2) business days, Factor shall be
entitled to charge Seller a Misdirected Payment Fee to compensate Factor for the
additional administrative expenses that the parties acknowledge is likely to be
incurred as a result of such breach. In the event any goods, the sale of which
gave rise to a Purchased Account, are returned to or repossessed by Seller, such
goods shall be held by Seller in trust for Factor, separate and apart from
Seller’s own property and subject to Factor’s sole direction and control.

11.      Power of Attorney. Seller grants to Factor an irrevocable power of
attorney authorizing and permitting Factor, at its option, to do any or all of
the following: (a) Endorse the name of Seller on any






--------------------------------------------------------------------------------

checks or other evidences of payment whatsoever that may come into the
possession of Factor regarding Purchased Accounts or Collateral, including
checks received by Factor pursuant to paragraph 9 hereof; (b) Receive, open and
dispose of any mail addressed to Seller and put Factor’s address on any
statements mailed to Account Debtors; and with notice, (c) Pay, settle,
compromise, prosecute or defend any action, claim, conditional waiver and
release, or proceeding relating to any Accounts or Collateral; and with notice
(d) Upon the occurrence of an Event of Default, notify in the name of the
Seller, the U.S. Post Office to change the address for delivery of mail
addressed to Seller to such address as Factor may designate, however, Factor
shall turn over to Seller all such mail not relating to the Accounts or
Collateral; and with notice, (e) Execute and file on behalf of Seller any
financing statement deemed necessary or appropriate by Factor to protect
Factor’s interest in and to the Accounts or Collateral, or under any provision
of this Agreement; and (f) To do all other things necessary and proper in order
to carry out this Agreement. The authority granted to Factor herein is
irrevocable until this Agreement is terminated and all Obligations are fully
satisfied.

12.      Default and Remedies. An Event of Default shall be deemed to have
occurred hereunder and Factor may immediately exercise its rights and remedies
with respect to the Purchased Accounts and the Collateral under this Agreement,
upon the happening of one or more of the following: (a) Seller shall fail to pay
as and when due any amount owed to Factor within 10 days of receipt of written
notice; (b) There shall be commenced by or against Seller any voluntary or
involuntary case under the Federal Bankruptcy Code, or any assignment for the
benefit of creditors, or appointment of a receiver or custodian, which shall not
have been cured within thirty days; (c) Any involuntary lien, garnishment,
attachment or the like shall be issued against or shall attach to the Purchased
Accounts, the Collateral or any portion thereof and the same is not released
within thirty (30) days; (d) Seller suffers the entry against it for a final
judgment for the payment of money in excess of $10,000.00, unless the same is
discharged within thirty (30) days after the date of entry thereof or an appeal
or appropriate proceeding for review thereof is taken within such periods and a
stay of execution pending such appeal is obtained; (e) Seller shall breach any
material covenant, warranty or representation set forth herein or same shall be
untrue when made; (f) Any report, certificate, schedule, financial statement,
profit and loss statement or other statement furnished by Seller, or by any
other person on behalf of Seller, to Factor is not true and correct in any
material respect; (g) Seller shall have a federal or state tax lien filed
against any of its properties, or shall fail to pay any federal or state tax
when due, or shall fail to file any federal or state tax form as and when due,
and such payment is not made within 30 days of receipt of notice; or (h) A
material adverse change shall have occurred in Seller’s financial conditions,
business or operations as such conditions, business and operations exist as of
the date hereof. Upon an Event of Default, all obligations due Factor shall
become immediately due and owing and Factor shall be entitled to equitable
relief without having to establish no adequate remedy at law or other grounds
except that its collateral is subject to being dissipated or is otherwise not
being made available to Factor. In the event Factor deems it necessary to seek
equitable relief, including, but not limited to, injunctive or receivership
remedies, as a result of and Event of Default, Seller waives any requirement
that Factor post or otherwise obtain or procure any bond. Alternatively, in the
event Factor, in its sole and exclusive discretion, desires to procure and post
a bond, Factor may procure and file with the court a bond in an amount up to and
not greater than $10,000.00 notwithstanding any common or statutory law
requirement to the contrary. Upon Factor’s posting of such bond it shall be
entitled to all benefits as if such bond was posted in compliance with state
law. Seller also waives any right it may be entitled to, including an award of
attorney’s fees or costs, in the event any equitable relief sought by and
awarded to Factor is thereafter, for whatever reason(s), vacated, dissolved or
reversed. All post-judgment interest shall bear interest at either the contract
rate, 10% per annum or such higher rate as may be allowed by law.

13.      Cumulative Rights; Waivers. All rights, remedies and powers granted to
Factor in this Agreement, or in any other instrument or agreement given to
Seller to Factor or otherwise available to Factor in equity or at law, are
cumulative and may be exercised singularly or concurrently with such other
rights as Factor may have. These rights may be exercised from time to time as to
all or any part of the Accounts purchased hereunder or the Collateral as Factor
in its discretion may determine. In the event that any part of this transaction
between Seller and Factor is construed to be a loan from Factor to Seller, any
advances or payments made as the Purchase Price for all Purchased Accounts shall
be secured by the Purchased Accounts and the Collateral and Factor shall have
all rights and remedies available to Factor






--------------------------------------------------------------------------------

under the law of the State of New York in addition to its rights and remedies
hereunder. Factor may not be held to have waived its rights and remedies unless
the waiver is in writing and signed by Factor. A waiver by Factor of a right,
remedy or default under this Agreement on one occasion is not a waiver of any
right, remedy or default on any subsequent occasion.

14.      Notices. Any notice or communication with respect to this Agreement
shall be given in writing, sent by (i) personal delivery, or (ii) expedited
delivery service with proof of delivery, or (iii) United States mail, postage
prepaid, registered or certified mail, or (iv) prepaid telegram, telex or
telecopy, addressed to each party hereto at its address set forth below or to
such other address or to the attention of such other person as hereafter shall
be designated in writing by the applicable party sent in accordance herewith.
Any such notice or communication shall be deemed to have been given either at
the time of personal delivery or, in the case of delivery service or mail, as of
the date of first attempted delivery at the address and in the manner provided
herein, or in the case of telegram, telex or telecopy, upon receipt.

15.      Right of First Offer. Seller hereby agrees that in the event Seller
receives a New Factoring Proposal, Seller will (i) advise Factor in writing of
the identity of the offeror of the New Factoring Proposal and the complete terms
of the New Factoring Proposal, and (ii) if Factor elects, in its sole
discretion, to offer to modify this Agreement to contain the same terms as the
New Factoring Proposal, Seller, in it’s sole discretion, may accept Factor’s
Factoring Proposal.

16.      Attorney’s Fees and Expenses. Seller agrees to reimburse Factor upon
demand for all reasonable attorney’s fees, court costs and other expenses
actually incurred by Factor in enforcement of this Agreement and protecting or
enforcing its interest in the Accounts or the Collateral, in collecting the
Accounts or the Collateral, or in the representation of Factor in connection
with any bankruptcy case or insolvency proceeding involving Seller, the
Collateral, any Account Debtor or any Accounts. Seller hereby authorizes Factor,
at Factor’s sole discretion, to deduct such fees, costs and expenses from the
Required Reserve or may make demand therefore. Seller agrees that Factor shall
be entitled to indemnification and recovery of any and all attorney’s fees or
costs in respect to any litigation based hereon, arising out of, or related
hereto, whether under, or in connection with, this and/or any agreement executed
in conjunction herewith, or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of either party.

17.       Indemnity. Seller hereby indemnifies and agrees to hold harmless and
defend Factor from and against any and all claims, judgments, liabilities, fees
and expenses (including reasonable and actual attorney’s fees) which may be
imposed upon, threatened or asserted against Factor at any time and from time to
time in any way connected with the Collateral or as a result of Factor’s
performance under this Agreement, or as a result of Seller’s wrongful or
negligent acts. The foregoing indemnification shall apply whether or not such
indemnified claims are in any way or to any extent owed, in whole or in part,
under any claim or theory of strict liability, or are caused, in whole or in
part, by any negligent act or omission of Factor.

Factor hereby indemnifies and agrees to hold harmless and defend Seller from and
against any and all claims, judgments, liabilities, fees and expenses (including
attorney’s fees) which may be made by any third party, which may be imposed
upon, threatened or asserted against Seller at any time and from time to time in
any way as a result of Factor’s wrongful or negligent acts. The foregoing
indemnification shall apply whether or not such indemnified claims are in any
way or to any extent owed, in whole or in part, under any claim or theory of
strict liability.

18.      Severability. Each and every provision, condition, covenant and
representation contained in this Agreement is, and shall be construed to be, a
separate and independent covenant and agreement. If any term or provision of
this Agreement shall to any extent be invalid or unenforceable, the remainder of
the Agreement shall not be affected thereby.

19.      Parties in Interest. All grants, covenants and agreements contained in
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns;






--------------------------------------------------------------------------------

provided, however, that Seller may not delegate or assign any of its duties or
obligations under this Agreement without the prior written consent of Factor.
Factor reserves the right to assign its rights and obligations under this
agreement in whole or in part to any person or entity.

20.      Governing Law: Submission to Process and Venue. This agreement shall be
deemed a contract made under the laws of the State of New York and shall be
construed and enforced in accordance with and governed by the internal laws of
the State of New York, without reference to the rules thereof relating to
conflicts of law. Seller hereby irrevocably submits itself to the exclusive
jurisdiction of the state and federal courts located in New York, and agrees and
consents that service of process may be made upon it in any legal proceeding
relating to this agreement, the purchase of Accounts or any other relationship
between Factor and Seller by any means allowed under state or federal law. Any
legal proceeding arising out of or in any way related to this Agreement, the
purchase of Accounts or any other relationship between Factor and Seller shall
be brought and litigated in any the state or federal courts located in the State
of New York in any county in which Factor has a business location, the selection
of which shall be in the exclusive discretion of Factor. Seller hereby waives
and agrees not to assert, by way of motion, as a defense or otherwise, that any
such proceeding, is brought in any inconvenient forum or that the venue thereof
is improper.

21.      Complete Agreement. This Agreement, the written documents executed
pursuant to this Agreement, if any, and the acknowledgment delivered in
connection herewith set forth the entire understanding and agreement of the
parties hereto with respect to the transactions contemplated herein and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. No modification or amendment of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by the party against whom it is sought to be enforced.

22.      Miscellaneous.

(a)      Seller acknowledges that there is no, and it will not seek or attempt
to establish any, fiduciary relationship between Factor and Seller, and Seller
waives any right to assert, now or in the future, the existence or creation of
any fiduciary relationship between Factor and Seller in any action or proceeding
(whether by way of claim, counterclaim, cross claim or otherwise) for damages.

(b)      This Agreement shall be deemed to be one of financial accommodation and
not assumable by any debtor, trustee or debtor-in-possession in any bankruptcy
proceeding without Factor’s express written consent and may be suspended in the
event a petition in bankruptcy is filed by or against Seller.

(c)       In the event Seller’s principals, officers or directors form a new
entity, whether corporate, partnership, limited liability company or otherwise,
similar to that of Seller prior to the termination of this Agreement, such
entity shall be deemed to have expressly assumed the obligations due Factor by
Seller under this Agreement. Upon the formation of any such entity, Factor shall
be deemed to have been granted an irrevocable power of attorney with authority
to execute, on behalf of the newly formed successor business, a new UCC-1 or
UCC-3 financing statement and have it filed with the appropriate secretary of
state or UCC filing office. Factor shall be held-harmless and be relieved of any
liability statement or the resulting perfection of a lien in any of the
successor entity’s assets. In addition, Factor shall have the right to notify
the successor entity’s account debtors of Factor’s lien rights, its right to
collect all Accounts, and to notify any new Factor or lender who has sought to
procure a competing lien of Factor’s right is in such successor entity’s assets.

(d)      Seller expressly authorizes Factor to access the systems of and/or
communicate with any shipping or trucking company in order to obtain or verify
tracking, shipment or delivery status of any goods regarding any Account.

(e)      Each of Seller’s principal(s) acknowledge that the duty to accurately
complete each Schedule of Accounts is critical to this Agreement and as such all
obligations with respect thereto are






--------------------------------------------------------------------------------

non-delegable. Each of Seller’s principal(s) acknowledge that he/she shall
remain fully responsible for the accuracy of each Schedule of Accounts delivered
to Factor regardless of who is delegated the responsibility to prepare and/or
complete such Schedule of Accounts.

(f)        Seller agrees to execute any and all forms (i.e. Forms 8821 and/or
2848) that Factor may require in order to enable Factor to obtain and receive
tax information issued by the Department of the Treasury, Internal Revenue
Service, or receive refund checks.

(g)      Seller will cooperate with Factor in obtaining a control agreement in
form and substance satisfactory to Factor with respect to Collateral.

(h)      In recognition of the Factor’s right to have its attorneys’ fees and
other expenses incurred in connection with this Agreement secured by the
Collateral, notwithstanding payment in full of all Obligations by Seller, Factor
shall not be required to record any terminations or satisfactions of any of
Factor’s liens on the Collateral unless and until Seller has executed and
delivered to Factor a general release in a form reasonably satisfactory to
Factor. Seller understands that this provision constitutes a waiver of its
rights under §9-404 of the UCC or §9-513 of the Revised UCC. Seller acknowledges
that Factor and only Factor shall have the authority to file a termination
statement with regard to this or any other transaction between Seller and Factor
and that such filing by anyone other than Factor shall be deemed wrongful,
unauthorized and criminally negligent. Seller agrees that it may not seek and
hereby waives any right to seek any damages against Factor for Factor’s failure
or refusal to file a UCC termination statement upon the request of Seller, so
long as factor has a subjective good faith belief that Seller has, as of the
date that such request to file a termination statement is made or at any time
thereafter, failed to satisfy all Obligations.

(i)        If after receipt of any payment or proceeds of Collateral applied to
the payment of any of obligation, Factor becomes subjected to an Avoidance Claim
or is required to surrender or return such payment or proceeds to any person as
a result of an Avoidance Claim, then the obligation intended to be satisfied by
such payment or application of such proceeds shall be deemed immediately
reinstated and continue in full force and effect as if such payment or proceeds
had not been received by Factor. This Section shall remain effective
notwithstanding any contrary action which may be taken by Factor in reliance
upon such payment or proceeds and shall survive the termination of this
Agreement.

(j)        Factor has no obligation to marshal any assets in favor of Seller.

23.      Waiver of Jury Trial, Punitive and Consequential Damages, Etc. Seller
and Factor hereby (a) irrevocably waive any right either may have to a trial by
jury in respect of any litigation directly or indirectly at any time arising out
of, under or in connection with this Agreement or any transaction contemplated
hereby or associated herewith; (b) irrevocably waive, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such
litigation any special, exemplary, punitive or consequential damages, or damages
other than, or in addition to, actual damages; (c) and certify that no party
hereto nor any representative or agent or counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers; and (d)
acknowledge that the counterparty to this Agreement has been induced to enter
into this Agreement and the transactions contemplated hereby, in part, as a
result of the mutual waivers and certifications contained in this paragraph.

24.       Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Delivery of an executed counterpart of
the signature page to this Agreement by facsimile shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
facsimile to any other party shall thereafter also promptly deliver a manually
executed counterpart of this Agreement to such other party, provided that the






--------------------------------------------------------------------------------

failure to deliver such manually executed counterpart shall not affect the
validity, enforceability, or binding effect of this Agreement.

25.      Term. This Agreement will be effective when accepted by Purchaser and
shall be in force for a period of 1 year. In no event will Seller utilize the
services of another factoring firm or accounts receivable financier during the
term of this Agreement unless this Agreement is terminated under (ii) or (iii)
below. Notwithstanding the foregoing, upon 30 days notice to Factor, Seller may
terminate this Agreement due to (i) use of, or migration to, a form of corporate
finance other than factoring or accounts receivable funding as those terms are
reasonably defined in general industry terminology, or (ii) due to Factor’s
material non-performance herein, or (iii) excepting reasonable application of
Credit Approvals of Account Debtors, if Factor is unable to factor or unwilling
to accept for purchase more than 80% of submitted Accounts. Factor may terminate
this Agreement at any time for reasonable cause as detailed in this Agreement.

In Witness Whereof, the parties have set their hands and seals on the day and
year first hereinabove written.

 

 

 

 

The Hamilton Group, (Delaware), Inc.,

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Witness



 

By: 


/s/ KENNETH WALSLEBEN

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Kenneth P. Walsleben

 

 

 

 

Title: 

Principal

 

 

 

MediaBin, Inc.

 

 

 

--------------------------------------------------------------------------------

 

 

Witness



 

By: 


/s/ HAINES HARGRETT

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: 

Haines Hargrett

 

 

 

Title: 

CFO

STATE OF ______________)

COUNTY OF ____________)

I HEREBY CERTIFY that on this day personally appeared before me, an officer duly
authorized to administer oaths and take acknowledgements;
______________________, as ________________ of MediaBin, Inc., a Georgia
Corporation ( ) who has produced the following identification: _____________ or
( ) who is personally known to me, and who acknowledged before me that he
executed the same for the purposes therein expressed, as the free act and deed
of said corporation.

WITNESS my hand and official seal in the County and State last aforesaid on this
______ day of ______________, 2003.

 

 

 

 

 





 

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

Notary Public, State of _____________________
My Commission Expires:

 





 